REGISTRATION RIGHTS AGREEMENT

     This REGISTRATION RIGHTS AGREEMENT, dated as of May 14, 2010 (this
“Agreement”), is by and among Viaspace Green Energy Inc., a British Virgin
Islands company (the “Company”), Sung Hsien Chang, Hsiu Fen Su, Chun Hao Chang,
Jay Chang, each individual residents of the State of Georgia, and Green
Solutions Group Ltd, a British Virgin Islands company (collectively the
“Shareholders”). The Company and Shareholders are sometimes referred to herein
as a “Party” and collectively as the “Parties.”

RECITALS

     WHEREAS, pursuant to the transactions contemplated by that certain Share
Purchase Agreement, dated April 16, 2010, as amended as of the date hereof (the
“Share Purchase Agreement”), between VIASAPCE Inc., a Nevada corporation, and
each of the Shareholders, Sung Hsien Chang is exchanging 5,100,000 shares of
Common Stock (as defined below) for shares stock in VIASPACE;

     WHEREAS, following the closing of the transactions contemplated in the
Share Purchase Agreement, the Shareholders will own in the aggregate 400,000
shares of Common Stock (the “Shares”) in the denominations set forth on
Schedule 1 to the First Amendment to the Share Purchase Agreement; and

     WHEREAS, it is a condition precedent to the closing of the transactions
contemplated by the Share Purchase Agreement that the parties hereto execute and
deliver this Registration Rights Agreement.

     NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Company desires to provide to each Holder (as defined
below) the rights to register the Registrable Securities (as defined below) held
by them under the Securities Act (as defined below) on the terms and subject to
the conditions set forth herein.

ARTICLE I
DEFINITIONS

     1.1 Definitions. As used in this Agreement, the following capitalized terms
shall have the following respective meanings:

     “Action” means any action, suit, arbitration, inquiry, proceeding, or
investigation by or before any governmental entity.

     “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person, and, with
respect to a natural Person, shall also include the spouse and minor children of
such natural Person who share a household with such natural Person, together
with any other Person controlled by them and any revocable trust settled by them
or any trust of which such Person is a trustee.

     “Authority” means any domestic (including federal, state, or local) or
foreign court, arbitrator, administrative, regulatory, or other governmental
department, agency, official, commission, tribunal, authority, or
instrumentality, non-government authority, or Self-Regulatory Organization.

     “Common Stock” means the common stock of the Company, $0.001 par value per
share.

     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and all rules and regulations promulgated thereunder.

     “FINRA” means the Financial Industry Regulatory Authority.

     “Holder” means any Shareholder and any Affiliate of a Shareholder who is
permitted to hold Registrable Securities from time to time in accordance with
the terms of this Agreement, and, in each case, who continues to be entitled to
the rights of a Holder hereunder.

     “Person” means any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.

     “Registrable Securities” means all and any Common Stock held from time to
time by a Holder, (including the Shares, any other Common Stock the Holder may
acquire, and any securities issuable or issued or distributed in respect of any
such Shares or Common Stock by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, reorganization,
merger, amalgamation, consolidation or otherwise). For purposes of this
Agreement, Registrable Securities shall cease to be Registrable Securities when
(i) a Registration Statement covering such Registrable Securities has been
declared effective under the Securities Act by the SEC and such Registrable
Securities have been disposed of pursuant to such effective Registration
Statement, (ii) the entire amount of the Registrable Securities proposed to be
sold by a Holder in a single sale, in the opinion of counsel satisfactory to the
Company and such Holder, each in their reasonable judgment, may be distributed
to the public in the United States pursuant to Rule 144 (or any successor
provision then in effect) under the Securities Act in any three-month period,
(iii) any such Registrable Securities have been sold in a sale made pursuant to
Rule 144 (or any successor provision then in effect) under the Securities Act,
(iv) the Holder of the Registrable Securities is a non-affiliate of the Company
and the Registrable Securities are saleable without any requirement to comply
with any conditions in Rule 144, or (v) such Registrable Securities cease to be
outstanding.

     “Registration Expenses” means all expenses in connection with or incident
to the registration of Registrable Securities hereunder, including (a) all SEC
and any FINRA registration and filing fees and expenses, (b) all fees and
expenses in connection with the registration or qualification of Registrable
Securities for offering and sale under the securities or “blue sky” laws of any
state or other jurisdiction of the United States of America and, in the case of
an underwritten offering, determination of their eligibility for investment
under the laws of such jurisdictions as the managing underwriter or underwriters
may reasonably designate, including reasonable fees and disbursements, if any,
of counsel for the underwriters in connection with such registrations or
qualifications and determination, (c) all expenses relating to the preparation,
printing, distribution and reproduction of any Registration Statement required
to be filed hereunder, each prospectus included therein or prepared for
distribution pursuant hereto, each amendment or supplement to the foregoing, the
expenses of preparing Registrable Securities in a form for delivery for purchase
pursuant to such registration or qualification and the expense of printing or
producing any underwriting agreement(s) and agreement(s) among underwriters and
any “blue sky” or legal investment memoranda, any selling agreements and all
other documents approved for use in writing by the Company to be used in
connection with the offering, sale or delivery of Registrable Securities,
(d) messenger, telephone and delivery expenses of the Company and out-of-pocket
travel expenses incurred by or for the Company’s personnel for travel undertaken
for any “road show” made in connection with the offering of securities
registered thereby, (e) fees and expenses of any transfer agent and registrar
with respect to the delivery of any Registrable Securities and any escrow agent
or custodian involved in the offering, (f) fees, disbursements and expenses of
counsel of the Company and independent certified public accountants of the
Company incurred in connection with the registration, qualification and offering
of the Registrable Securities (including the expenses of any opinions or
“comfort” letters required by or incident to such performance and compliance),
(g) fees, expenses and disbursements of counsel and any other persons retained
by the Company, including special experts retained by the Company in connection
with such registration, (h) Securities Act liability insurance, if the Company
desires such insurance, (i) transfer agents’ and registrars’ fees and expenses
and the fees and expenses of any other agent or trustee appointed in connection
with such offering, and (j) the fees and expenses incurred by the Company and
its advisers in connection with the quotation or listing of Registrable
Securities on any securities exchange or automated securities quotation system.
Notwithstanding the foregoing, any (x) fees and expenses of any legal counsel or
other advisors to a Holder and any other out-of-pocket expenses of a Holder,
(y) brokerage commissions attributable to the sale of any of the Registrable
Securities, and (z) commissions, fees, discounts, transfer taxes or stamp duties
and expenses of any underwriter or placement agent applicable to Registrable
Securities offered for a Holder’s account in accordance with this Agreement
shall not be “Registration Expenses.”

     “Registration Statement” means a Demand Registration Statement or a
Piggy-Back Registration Statement, as the case may be.

     “Representatives” means with respect to any Party, the directors, officers,
employees, agents, attorneys, accountants, consultants, financial, and other
advisors of such Party.

     “SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

     “Securities Act” means the United States Securities Act of 1933, as
amended, and all rules and regulations promulgated thereunder.

     “Self-Regulatory Organization” means FINRA, any United States or non-United
States securities exchange, commodities exchange, registered securities
association, the Municipal Securities Rulemaking Board, National Futures
Association, and any other board or body, whether United States or non-United
States, that regulates brokers, dealers, commodity pool operators, commodity
trading advisors, or future commission merchants.

ARTICLE II
REGISTRATION RIGHTS

     2.1 Demand Registration Rights.

           (a)  Upon receipt of a written request from a Holder (such Holder,
together with its Affiliates, the “Exercising Holder”) requesting that the
Company effect a registration (a “Demand Registration”) under the Securities Act
covering the registration of some or all of the Registrable Securities, and
which notice shall specify the number of Registrable Securities for which
registration is requested and the intended method or methods of distribution
thereof, the Company shall (i) give notice of such election within 30 days after
receipt of the Exercising Holders’ notice to each other Holder, which notice
shall set forth the identity of the Exercising Holder(s) requesting such
registration, and such Holders shall have the right, by giving written notice to
the Company within 30 days after the Company provides its notice, to elect to
have included in such registration such of their Registrable Securities as such
Holders may request in such notice of election and (ii) use reasonable efforts
to, as soon as reasonably practicable, after receipt of such written request,
file with the SEC and use reasonable efforts to cause to be declared effective,
a registration statement (a “Demand Registration Statement”) relating to all of
the Registrable Securities that the Company has been so requested to register
for sale, to the extent required to permit the disposition (in accordance with
the intended method or methods of distribution thereof) of the Registrable
Securities so registered.

           (b)  If the Demand Registration relates to an underwritten public
offering and the managing underwriter of such proposed public offering advises
the Company and the Exercising Holder that, in its reasonable opinion, the
number of Registrable Securities requested to be included in the Demand
Registration (including securities to be sold by the Company or any other
security holder, including any Holders other than the Exercising Holder (such
Holders, the “Non-Exercising Holders”)) exceeds the largest number of securities
which reasonably can be sold in such offering without having a material adverse
effect on such offering, including the price at which such securities can be
sold (the “Maximum Offering Size”), then the Company shall include in such
Demand Registration, up to the Maximum Offering Size, first, the Registrable
Securities the Exercising Holder proposes to register, second, the Registrable
Securities any Non-Exercising Holder proposes to register, and third, any
securities the Company proposes to register and any securities with respect to
which any other security holder has requested registration. The Company shall
not hereafter enter into any agreement which is inconsistent with the rights of
priority provided in this Section 2.1(b).

           (c)  Notwithstanding anything to the contrary contained herein, a
registration requested pursuant to this Section 2.1 shall not be deemed to have
been effected for purposes of this Section 2.1(c) unless (A) it has been
declared effective by the SEC, (B) it has remained effective for the period set
forth in Section 2.4(a) and (C) the offering of Registrable Securities pursuant
to such registration is not subject to any stop order, injunction or other order
or requirement of the SEC; provided, however, that in the event the Exercising
Holder revokes a Demand Registration request (which revocation may only be made
prior to the Company requesting acceleration of effectiveness of the
registration statement) then such Demand Registration shall count as having been
effected unless the Exercising Holder pays all Registration Expenses in
connection with such revoked Demand Registration within seven (7) days of
written request therefor by the Company.

           (d)  Notwithstanding anything to the contrary contained herein, the
Company shall not be required to prepare and file (i) more than one (1) Demand
Registration Statement in any twelve-month period, (ii) any Demand Registration
Statement within one hundred and eighty (180) days following the date of
effectiveness of any other Registration Statement or (ii) or three (3) Demand
Registration Statements in the aggregate.

          (e)  A Demand Registration requested pursuant to this Section 2.1
shall not be deemed to have been effected unless the Demand Registration
Statement relating thereto (i) has become effective under the Securities Act and
the Registrable Securities of the Holder included in such Demand Registration
Statement have actually been sold thereunder and (ii) has remained effective for
a period of at least that specified in Section 2.4(a); provided, however, that
if after any Demand Registration Statement requested pursuant to this
Section 2.1 becomes effective, such Demand Registration Statement is interfered
with by any stop order, injunction or other order or requirement of the SEC or
other governmental agency or court solely due to the actions or omissions to act
of the Company, such Demand Registration Statement shall be at the sole expense
of the Company and shall not be included as one of the Demand Registrations
which may be requested pursuant to this Section 2.

     2.2 Piggy-Back Registration.

           (a)  If the Company proposes to file on its behalf and/or on behalf
of any holder of its securities (other than a holder of Registrable Securities)
a registration statement under the Securities Act on any form (other than a
registration statement on Form S-4, F-4 or S-8 (or any successor form) for
securities to be offered in a transaction of the type referred to in Rule 145
under the Securities Act or to employees of the Company pursuant to any employee
benefit plan, respectively) for the registration of Common Stock (a “Piggy-Back
Registration”), it shall give written notice to all Holders at least thirty
(30) days before the initial filing with the SEC of such registration statement
(a “Piggy-Back Registration Statement”), which notice shall set forth the number
of Common Stock that the Company and other holders of Common Stock, if any, then
contemplate including in such registration and the intended method of
disposition of such Common Stock.

           (b)  If any Holder desires to have Registrable Securities registered
under this Section 2.2 (the “Participating Piggy-Back Holders”), it shall advise
the Company in writing within ten (10) days after the date of receipt of such
notice from the Company of its desire to have Registrable Securities registered
under this Section 2.2, and shall set forth the number of Registrable Securities
for which registration is requested. The Company shall thereupon use reasonable
efforts to include, or in the case of a proposed underwritten public offering,
use reasonable efforts to cause the managing underwriter or underwriters to
permit such Holder to include, in such filing the number of Registrable
Securities for which registration is so requested, subject to paragraph
(c) below, and shall use reasonable efforts to effect registration of such
Registrable Securities under the Securities Act.

           (c)  If the Piggy-Back Registration relates to an underwritten public
offering and the managing underwriter of such proposed public offering advises
the Company and the Holders that, in its reasonable opinion, the number of
Registrable Securities requested to be included in the Piggy-Back Registration
together with the securities being registered by the Company or any other
security holder exceeds the Maximum Offering Size, then:

                (i)  in the event the Company initiated the Piggy-Back
Registration, the Company shall include in such Piggy-Back Registration first,
the securities the Company proposes to register, second, the securities of the
Participating Piggy-Back Holders, and third, the securities of all other selling
security holders, to be included in such Piggy-Back Registration in an amount
that together with the securities the Company proposes to register, shall not
exceed the Maximum Offering Size and shall be allocated among such selling
security holders on a pro rata basis (based on the number of Common Stock held
by each such selling security holder); and

                (ii)  in the event any holder of securities of the Company
initiated the Piggy-Back Registration, the Company shall include in such
Piggy-Back Registration first, the securities such initiating security holder
proposes to register, second, the securities of any other selling security
holders (including the Participating Piggy-Back Holders), in an amount that
together with the securities the initiating security holder proposes to
register, shall not exceed the Maximum Offering Size, such amount to be
allocated among all such selling security holders on a pro rata basis (based on
the number of Common Stock held by each such selling security holder) and third,
any securities the Company proposes to register, in an amount that together with
the securities the initiating security holder and the other selling security
holders propose to register, shall not exceed the Maximum Offering Size.

           (d)  The Company shall not hereafter enter into any agreement that is
inconsistent with the rights of priority provided in Section 2.2(c) without
prior written consent of the Holders of a majority of the Shares.

     2.3 Blackout Periods. The Company shall have the right to delay the filing
or effectiveness of a Registration Statement required pursuant to Section 2.1 or
2.2 hereof during no more than two (2) periods aggregating to not more than one
hundred and twenty (120) days in any twelve-month period (each, a “Blackout
Period”), in the event that (i) the Company would, in the good faith judgment of
the Company’s board of directors, be required to disclose in the prospectus
information not otherwise then required by law to be publicly disclosed and
(ii) in the good faith judgment of the Company’s board of directors, there is a
reasonable likelihood that such disclosure, or any other action to be taken in
connection with the prospectus, would materially and adversely affect or
interfere with any significant financing, acquisition, merger, disposition of
assets, corporate reorganization or other material transaction or negotiations
involving the Company; provided, however, that (A) a Holder shall be entitled,
at any time after receiving notice of such delay and before such Demand
Registration Statement becomes effective, to withdraw such request and, if such
request is withdrawn, such Demand Registration shall not count as one of the
permitted Demand Registrations and (B) the Company shall delay during such
Blackout Period the filing or effectiveness of any Registration Statement
required pursuant to the registration rights of other holders of any securities
of the Company. The Company shall promptly give the Holders written notice of
such determination containing, to the extent permitted by law, a general
statement of the reasons for such postponement and an approximation of the
anticipated delay. After the expiration of any Blackout Period (including upon
public disclosure of the information that was the reason for such Blackout
Period) and without any further request from any Holder, the Company shall
(subject to there being no other Blackout period) promptly notify the Holders
and shall use reasonable efforts to prepare and file with the SEC the requisite
Registration Statement or such amendments or supplements to such Registration
Statement or prospectus used in connection therewith as may be necessary to
cause such Registration Statement to become effective as promptly as practicable
thereafter.

     2.4 Registration Procedures. If the Company is required by the provisions
of Section 2.1 or 2.2 to use reasonable efforts to effect the registration of
any of its securities under the Securities Act, the Company shall, as soon as
reasonably practicable, after receipt of a written request for a Demand
Registration:

           (a)  prepare and file, no later than 45 days after request, with the
SEC a Registration Statement with respect to such securities and use reasonable
efforts to cause such Registration Statement to become effective as promptly as
practicable and to remain effective for a period of time required for the
disposition of such Registrable Securities by the Holders thereof but at least
three hundred sixty (360) days excluding any days that fall during a permitted
Blackout Period under Section 2.3; provided, however, that before filing such
Registration Statement or any amendments or supplements thereto, the Company
shall, if requested, furnish to counsel selected by the Holders copies of all
documents proposed to be filed, which documents shall be subject to the review
of such counsel, and shall in good faith consider incorporating in each such
document such changes as such counsel to the Holders reasonably and in a timely
manner may suggest;

           (b)  prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act with respect to the sale or other
disposition of all securities covered by such Registration Statement until the
earlier of such time as all of such securities have been disposed of in a public
offering or the expiration of three hundred sixty (360) days (excluding any days
that fall during a permitted Blackout Period under Section 2.3);

           (c)  furnish to such selling security holders such number of
conformed copies of the applicable Registration Statement and each such
amendment and supplement thereto (including in each case all exhibits), such
number of copies of the prospectus contained in such Registration Statement
(including each preliminary prospectus and any summary prospectus) and any other
prospectus, in conformity with the requirements of the Securities Act, and such
other documents, as such selling security holders may reasonably request;

           (d)  use reasonable efforts to register or qualify the Registrable
Securities or other securities covered by such Registration Statement under such
other securities or blue sky laws of such jurisdictions within the United States
and its territories and possessions as each Holder of such Registrable
Securities shall reasonably request, to keep such registration or qualification
in effect for so long as such Registration Statement remains in effect or until
all of the Registrable Securities are sold, whichever is shorter, and to take
any other action which may be reasonably necessary or advisable to enable the
Holder to consummate the disposition in such jurisdictions of the securities
owned by such Holder (provided, however, that the Company shall not be required
in connection therewith or as a condition thereto to qualify to do business as a
foreign corporation, subject itself to taxation in or to file a general consent
to service of process in any jurisdiction where it would not, but for the
requirements of this paragraph (d), be obligated to do so) and do such other
reasonable acts and things as may be required of it to enable such Holder to
consummate the disposition in such jurisdiction of the securities covered by
such Registration Statement;

           (e)  use reasonable efforts to furnish, at the request of any Holder
requesting registration of Registrable Securities pursuant to Section 2.1 or
2.2, if the method of distribution is by means of an underwriting, on the date
that the shares of Registrable Securities are delivered to the underwriters for
sale pursuant to such registration, or if such Registrable Securities are not
being sold through underwriters, on the date that the registration statement
with respect to such shares of Registrable Securities becomes effective, (1) a
signed opinion (including disclosure statement), dated such date, of the
independent legal counsel representing the Company for the purpose of such
registration, addressed to the underwriters, if any and (2) letters dated such
date and the date the offering is priced from the independent certified public
accountants of the Company, addressed to the underwriters, if anyin each case,
in customary form and covering such matters of the kind customarily covered by
opinions or comfort letters, as the case may be, in such a transaction;

           (f)  enter into customary agreements (including if the method of
distribution is by means of an underwriting, an underwriting agreement
containing representations, warranties and indemnities in customary form) and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of such Registrable Securities;

           (g)  otherwise use reasonable efforts to comply with all applicable
rules and regulations promulgated by the SEC;

           (h)  use reasonable efforts to cause all such Registrable Securities
to be listed on each securities exchange or quotation system on which the Common
Stock are listed or traded;

           (i)  give written notice to the Holders:

                (i)  when such Registration Statement, the prospectus or any
amendment or supplement thereto has been filed with the SEC and when such
Registration Statement or any post-effective amendment thereto has become
effective;

               (ii)  of any request by the SEC for amendments or supplements to
such Registration Statement or the prospectus included therein or for additional
information;

               (iii)  of the issuance by the SEC of any stop order suspending
the effectiveness of such Registration Statement or the initiation of any
proceedings for that purpose;

                (iv) of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Common
Stock for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and

                (v)  of the happening of any event that requires the Company to
make changes in such Registration Statement or such prospectus in order to make
the statements therein, in light of the circumstances in which they were made,
not misleading (which notice shall be accompanied by an instruction to suspend
the use of such prospectus until the requisite changes have been made);

           (j)  use reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such Registration Statement at the earliest
possible time;

           (k)  furnish to each Holder, without charge, at least one copy of
such Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits (including those, if any, incorporated by reference);

           (l)  upon the occurrence of any event contemplated by
Section 2.4(i)(v) above, promptly prepare a post-effective amendment to such
Registration Statement or a supplement to the related prospectus or file any
other required document so that, as thereafter delivered to the Holders, the
prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
notifies the Holders in accordance with Section 2.4(i)(v) above to suspend the
use of the prospectus until the requisite changes to the prospectus have been
made, then the Holders shall suspend use of such prospectus and use reasonable
efforts to return to the Company all copies of such prospectus other than
permanent file copies then in such Holder’s possession, and the period of
effectiveness of such Registration Statement provided for above shall be
extended by the number of days from and including the date of the giving of such
notice to the date the Holders shall have received such amended or supplemented
prospectus pursuant to this Section 2.4(l);

           (m)  subject to the execution of confidentiality agreements
satisfactory in form and substance to the Company, pursuant to the reasonable
request of the Holder or underwriters, make reasonably available for inspection
by representatives of the Holders, any underwriter participating in any
disposition pursuant to such Registration Statement, and any attorney,
accountant or other agent retained by such representative or any such
underwriter all relevant financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries and cause the
officers, directors and employees of the Company and its subsidiaries to supply
all relevant information reasonably requested by such representative or any such
underwriter, attorney, accountant or agent in connection with the registration
provided that any such information inspected or discussions conducted shall be
done in a manner so as not to unreasonably disrupt the operation of the
Company’s business;

           (n)  in connection with any underwritten offering to the extent the
underwriters determine that the failure to do so would have a material adverse
effect on such offering, make appropriate officers and senior executives of the
Company reasonably available to the selling security holders for meetings with
prospective purchasers of Registrable Securities and prepare and present to
potential investors customary “road show” material in each case in accordance
with the recommendations of the underwriters and in all respects in a manner
reasonably requested and consistent with other new issuances of securities in an
offering of a similar size to such offering of the Registrable Securities; and

           (o)  use reasonable efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders or the underwriters, if any.

           It shall be a condition precedent to the obligation of the Company to
take any action pursuant to this Agreement in respect of the Registrable
Securities which are to be registered at the request of any Holder that such
Holder shall furnish to the Company such information regarding the Registrable
Securities held by such Holder and the intended method of distribution thereof
as the Company shall reasonably request and as shall be required in connection
with the action taken by the Company.

     2.5 Expenses. Except as otherwise agreed or set forth herein, the Company
shall bear and pay all Registration Expenses, and Holders shall bear and pay all
(x) fees and expenses of any legal counsel or other advisors to such Holder and
any other out-of-pocket expenses of such Holder, (y) brokerage commissions
attributable to the sale of any of the Registrable Securities, and
(z) commissions, fees, discounts, transfer taxes or stamp duties and expenses of
any underwriter or placement agent applicable to Registrable Securities offered
for a Holder’s account in accordance with this Agreement.

     2.6 Holdback Agreement.

           (a)  In the case of an underwritten offering of securities by the
Company with respect to which the Company has complied with its obligations
hereunder, each Holder agrees, if and to the extent (i) requested by the
managing underwriter of such underwritten offering and (ii) all of the Company’s
named executive officers and directors execute agreements identical to those
referred to in this Section 2.6, that it shall not during the period beginning
on, and ending ninety (90) days (subject to one extension of no more than
17 days if required by the underwriters in connection with FINRA Rule 2711(f)(4)
or any similar or successor provision) (or such shorter period as may be
permitted by such managing underwriter) after, the effective date of the
registration statement filed in connection with such Registration (the “Holdback
Period”), except for Registrable Securities included in such registration or as
otherwise agreed between such Holder and such managing underwriter, (i) lend,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right, or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock held immediately prior to the effectiveness of the
Registration Statement for such offering, or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Common
Stock or other securities, in cash or otherwise; provided, however, that such
restrictions shall not apply to any such sales, purchases, grants, transfers,
dispositions, or arrangements to settle or otherwise close any hedging
instruments that were outstanding prior to the beginning of the Holdback Period
unless the Holder of such Registrable Securities had proposed to sell
Registrable Securities in the offering. No Holder subject to this Section 2.6 or
any of the Company’s executive officers and directors that execute agreements
identical to those referred to in this Section 2.6 shall be released from any
obligation under any agreement, arrangement or understanding entered into
pursuant to or contemplated by this Section 2.6 unless all Holders are also
released from their obligations under Section 2.6. In the event of any such
release the Company shall notify the Holders of any such release within three
(3) business days after such release. If requested by the managing underwriter,
each Holder shall enter into a lock-up agreement with the applicable
underwriters that is consistent with the agreement in this Section 2.6.

           (b)  In order to enforce the foregoing covenant, the Company may
impose stop transfer instructions with respect to the Registrable Securities of
each Holder (and the shares or securities of every other Person subject to the
foregoing restriction) to the extent transfers are so restricted, until the end
of such period.

ARTICLE III
INDEMNIFICATION

     3.1 Indemnification by the Company. The Company will, and it hereby does,
indemnify and hold harmless, to the extent permitted by law, the seller of any
Registrable Securities covered by each registration statement filed by the
Company to which Article II applies, each affiliate of such seller and their
respective trustees, directors, and officers or general and limited partners
(including any director, officer, affiliate, employee, representative, agent,
and controlling Person of any of the foregoing, within the meaning of Section 15
of the Securities Act and Section 20 of the Exchange Act), each other Person who
participates as an underwriter in the offering or sale of such securities and
each other Person, if any, who controls such seller or any such underwriter
within the meaning of the Securities Act (each, a “Seller Indemnified Party”,
and collectively, the “Seller Indemnified Parties”), against any and all Actions
(whether or not a Seller Indemnified Party is a party thereto), losses, claims,
damages, or liabilities, joint or several, and expenses (including, without
limitation, reasonable attorney’s fees and reasonable expenses of investigation)
to which such Seller Indemnified Party becomes subject under the Securities Act,
common law, or otherwise, insofar as such losses, claims, damages, liabilities,
or expenses (or actions or proceedings in respect thereof, whether or not such
Seller Indemnified Party is a party thereto) arise out of, relate to, or are
based upon (a) any untrue statement or alleged untrue statement of any material
fact contained in any such registration statement, any preliminary, final, or
supplemental prospectus contained therein, or any amendment or supplement
thereto or any issuer free-writing prospectus relating to any sale or
distribution pursuant thereto, or (b) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in light of the circumstances
under which they were made) not misleading, and the Company will reimburse such
Seller Indemnified Party for any legal or any other expenses reasonably incurred
by such Seller Indemnified Party in connection with investigating or defending
against any such loss, claim, liability, action, or proceeding; provided, that
the Company shall not be liable to any Seller Indemnified Party in any such case
to the extent that any such loss, claim, damage, liability (or action or
proceeding in respect thereof), or expense arises out of or is based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement or amendment or supplement thereto or in any
such preliminary, final, or supplemental prospectus or issuer free-writing
prospectus in reliance upon and in conformity with written information furnished
to the Company through an instrument duly executed by such seller specifically
stating that it is for use in the preparation thereof. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Company or any of the prospective sellers, or any of their
respective affiliates, directors, officers, or controlling Persons and shall
survive the transfer of such securities by such seller.

     3.2 Indemnification by the Holders. The Company may require, as a condition
to including any Registrable Securities in any registration statement to which
Article II applies, that the Company shall have received an undertaking
reasonably satisfactory to it from the prospective seller of such Registrable
Securities or any underwriter to indemnify and hold harmless (in the same manner
and to the same extent as set forth in Section 3.1) the Company, its directors,
officers, affiliates, employees, representatives, agents, and controlling
Persons (each, a “Company Indemnified Party,” and collectively, the “Company
Indemnified Parties,” and together with the Seller Indemnified Parties, the
“Indemnified Parties” and each individually an “Indemnified Party”) with respect
to any untrue statement or alleged untrue statement in or omission or alleged
omission from such registration statement, any preliminary, final or
supplemental prospectus contained therein, or any amendment or supplement, if
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company through an instrument duly executed by such seller or
underwriter respectively, specifically stating that it is for use in the
preparation of such registration statement, preliminary, final, or supplemental
prospectus or amendment or supplement, or a document incorporated by reference
into any of the foregoing; provided, however, that the indemnity agreement
contained in this Section 3.2 shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of such seller (which consent shall not be unreasonably
withheld or delayed). Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company or any of
the prospective sellers, or any of their respective affiliates, directors,
officers, or controlling Persons and shall survive the transfer of such
securities by such Holder.

     3.3 Notices of Claims. Promptly after receipt by an Indemnified Party
hereunder of written notice of the commencement of any Action with respect to
which a claim for indemnification may be sought pursuant to this Article III,
such Indemnified Party will, if a claim in respect thereof is to be made against
an indemnifying party, give prompt written notice to the latter of the
commencement of such Action; provided that the failure of the Indemnified Party
to give prompt notice as provided herein (i) shall not relieve the indemnifying
party of its obligations under this Article III, except to the extent that the
indemnifying party is materially prejudiced by such failure to give prompt
notice, and (ii) shall not, in any event, relieve the indemnifying party from
any obligations which it may otherwise have to any Indemnified Party in addition
to any indemnification obligation provided in Sections 3.1 and 3.2. In case any
such Action is brought against an Indemnified Party, unless in such Indemnified
Party’s reasonable judgment a conflict of interest between such Indemnified
Party and indemnifying parties may exist in respect of such Action, the
indemnifying party will be entitled to participate in and to assume the defense
thereof (at its expense), jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party will consent to entry of any judgment or settle any Action which (i) does
not include, as an unconditional term thereof, the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
of such Action, and (ii) does not involve the imposition of equitable remedies
or of any obligations on such Indemnified Party and does not otherwise adversely
affect such Indemnified Party, other than as a result of the imposition of
financial obligations for such Indemnified Party will be indemnified hereunder.

     3.4 Contribution.

           (a)  If the indemnification provided for in this Article III from the
indemnifying party is unavailable to or insufficient to fully hold harmless an
Indemnified Party hereunder in respect of any Action, losses, damages,
liabilities, or expenses referred to herein, then the Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such Action, losses,
damages, liabilities, or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and such Indemnified Party
in connection with the actions which resulted in such Action losses, damages,
liabilities, or expenses, as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and such
Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
Indemnified Parties, and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 3.4 as a result of the Action, losses,
damages, liabilities, and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.

           (b)  The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 3.4 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in Section 3.4(a) hereof. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

     3.5 Limitation of Holder Liability. Notwithstanding any other provisions of
this Agreement, the aggregate liability of a Holder under this Article III shall
be limited to the aggregate net proceeds received by such seller in connection
with any offering to which such registration under the Securities Act relates.

ARTICLE IV
RULE 144

     4.1 Rule 144. The Company covenants that it will use reasonable efforts to
(a) file the reports required to be filed by it under the Securities Act and the
Exchange Act (or, if the Company is not required to file such reports, it will,
upon the request of any Holder, make publicly available such information), and
it will take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or (ii) any similar rule or regulation
hereafter adopted by the SEC; and (b) file with or furnish to the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act. Upon the request of any Holder of
Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements.

ARTICLE V
SELECTION OF UNDERWRITERS AND COUNSEL

     5.1 Selection of Managing Underwriters. In the event the Participating
Demand Holders have requested an underwritten offering, the underwriter or
underwriters shall be selected by the Company, subject to consultation with and
the approval of the Holders of a majority of the shares being so registered,
which approval shall not be unreasonably withheld or delayed. In that event,
(i) all of the representations and warranties by, and the other agreements on
the part of, the Company to and for the benefit of such underwriters shall also
be made to and for the benefit of such Holders of Registrable Securities,
(ii) that any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement shall be conditions precedent to
the obligations of such Holders of Registrable Securities, and (iii) that no
Holder shall be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Holder, the Registrable Securities of
such Holder and such Holder’s intended method of distribution and any other
representations customarily required or required by law. Subject to the
foregoing, all Holders proposing to distribute Registrable Securities through
such underwritten offering shall enter into an underwriting agreement in
customary form with the underwriter or underwriters.

     5.2 Selection of Counsel. In connection with any registration of
Registrable Securities pursuant to Article II hereof, the Holders of a majority
of the Registrable Securities covered by any such registration may select one
firm (at the Holders’ expense) as counsel to represent all Holders of
Registrable Securities covered by such registration; provided, however, that in
the event that the counsel selected as provided above is also acting as counsel
to the Company in connection with such registration, the remaining Holders shall
be entitled to select one additional firm as counsel to represent all such
remaining Holders at such remaining Holders’ expense.

ARTICLE VI
MISCELLANEOUS

     6.1 Additional Registration Rights. From and after the date of this
Agreement, the Company grants to any Person with respect to any security issued
by the Company or any of its subsidiaries registration rights that provide for
terms that are in any manner more favorable to the holder of such registration
rights than the terms granted to the holders of Registrable Securities (or if
the Company amends or waives any provision of any Agreement providing
registration rights of others or takes any other action whatsoever to provide
for terms that are more favorable to other holders than the terms provided to
the holders of Registrable Securities) then this Agreement shall immediately be
deemed amended to provide the holders of Registrable Securities with any (or
all) of such more favorable terms as such holders shall elect to include herein.

     6.2 Termination. This Agreement will terminate upon the earliest to occur
of the date upon which there shall be no Registrable Securities as a result of
the events set forth in subsections (i) through (v) of the definition of
Registrable Securities set forth herein. Upon termination pursuant to this
Section 6.2, the Company will no longer be obligated to provide notice of a
proposed registration.

     6.3 Amendments; Waivers.

           (a)  No failure or delay on the part of any Party in exercising any
right, power, or privilege hereunder will operate as a waiver thereof, nor will
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege.

           (b)  Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and signed by all Parties.

     6.4 Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
Parties and the successors and assigns of each Party, whether so expressed or
not. None of the Parties may assign any of its rights or obligations hereunder,
in whole or in part, by operation of law or otherwise, without the prior written
consent of the other Parties, and any such assignment without such prior written
consent shall be null and void; provided, however, that all or any portion of
the rights of each Holder under this Agreement are transferable to each
transferee of such Holder to whom the transferor transfers Registrable
Securities and each transferee of such Holder agrees to be bound by and to
perform all of the terms and provisions required by this Agreement.

     6.5 Notices. All notices and communications hereunder shall be deemed to
have been duly given and made if in writing and if served by personal delivery
upon the party for whom it is intended, or if delivered by registered or
certified mail, return receipt requested, or if sent by telecopier in each case,
to the Person at the address set forth below, or such other address as may be
designated in writing hereafter, in the same manner, by such Person:



  (a)   if to the Company, to:

VIASPACE Green Energy Inc.
2102 Business Center Drive
Irvine, CA 92612
Telephone: 626-768-3360
Facsimile: 626-578-9063

with a copy (which shall not constitute notice) to:

Richardson & Patel LLP
10900 Wilshire Boulevard, Suite 500
Los Angeles, California 90063
Attention: Ryan Hong
Telephone: 310-208-1182
Facsimile: 310-208-1154

(b) if to a Shareholder, to:

Mr. Sung Chang
121 Bells Ferry Lane
Marietta, Georgia 30066

with a copy (which shall not constitute notice) to:

McDaniel Law Group, PC
PO Box 681235
Marietta, Georgia 30068-0021
Attn: Frank McDaniel
Facsimile: (404) 393-5916

The failure to provide notice in accordance with the required timing, if any,
set forth herein shall affect the rights of the party providing such notice only
to the extent that such delay actually prejudices the rights of the party
receiving such notice.

     6.6 Headings. The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions hereof.

     6.7 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

     6.8 Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile), each of which will be an original with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

     6.9 Entire Agreement. This Agreement, together with the agreements referred
to herein, is intended by the parties to be a complete and exclusive statement
of the agreement and understanding of the parties hereto in respect of the
subject matter contained herein and the registration rights granted by the
Company with respect to the Registrable Securities. This Agreement supersedes
all prior agreements and undertakings among the parties with respect to such
registration rights.

     6.10 Governing Law; Consent to Jurisdiction. As between the Parties, the
transactions contemplated in the Transaction Documents shall be governed as to
validity, interpretation, construction, effect, and in all other respects by the
laws of the State of Georgia, without regard to the conflicts of laws principals
thereof. Each of the Shareholders and Company irrevocably submits to the
exclusive jurisdiction of the courts of the State of Georgia located in the
County of Cobb and the United States District Court in and for the Northern
District of Georgia for the purpose of any suit, action, proceeding or judgment
relating to or arising out of the Transaction Documents and the transactions
contemplated hereby and thereby. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

     6.11 Specific Performance; Injunctive Relief. The parties hereby
acknowledge and agree that the failure of any Party to perform its agreements
and covenants hereunder, including its failure to take all actions as are
necessary on its part to the consummation of the transactions contemplated
hereby, will cause irreparable injury to the other Parties, for which damages,
even if available, will not be an adequate remedy. Accordingly, each Party
hereby consents to the issuance of injunctive relief by any court of competent
jurisdiction to compel performance of such Party’s obligations, to prevent
breaches of this Agreement by such Party and to the granting by any court of the
remedy of specific performance of such Party’s obligations hereunder, without
bond or other security being required, in addition to any other remedy to which
any Party is entitled at law or in equity. Each Party irrevocably waives any
defenses based on adequacy of any other remedy, whether at law or in equity,
that might be asserted as a bar to the remedy of specific performance of any of
the terms or provisions hereof or injunctive relief in any action brought
therefor by any Party.

6.12 Compliance; Questionnaire. Each Holder covenants and agrees that it will
comply with the prospectus delivery requirements of the Securities Act as
applicable to it in connection with sales of Registrable Securities pursuant to
a Registration Statement. Each Holder agrees to furnish to the Company a
completed and updated questionnaire in the form attached to this Agreement as
Annex A (a “Selling Shareholder Questionnaire”) on a date that is not less than
five (5) business days prior to the date that the applicable Registration
Statement is filed.

IN WITNESS WHEREOF, each of the undersigned has executed this Registration
Rights Agreement or caused this Registration Rights Agreement to be duly
executed on its behalf as of the date first written above.

COMPANY:

VIASPACE GREEN ENERGY INC.

By:      
Name:
Title:


SHAREHOLDERS:

      

SUNG HSIEN CHANG  

[VIASPACE GREEN ENERGY REGISTRATION RIGHTS AGREEMENT
SIGNATURE PAGE CONTINUED]

      

HSIU FEN SU

      

CHUN HAO CHANG  

      

JAY CHANG  

GREEN SOLUTIONS GROUP LTD.

By:      
Name:
Title:


1

ANNEX A
VIASPACE GREEN ENERGY INC.
Selling Shareholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of VIASPACE GREEN ENERGY INC., a British Virgin Islands company (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under the Securities
Act of 1933, as amended (the “Securities Act”), of the Registrable Securities,
in accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”) to which this document is annexed. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

Certain legal consequences arise from being named as a selling shareholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling shareholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Shareholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE



1.   Name.



  (a)   Full Legal Name of Selling Shareholder



  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:



  (c)   Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by this Questionnaire):



2.   Address for Notices to Selling Shareholder:

 
Telephone:
Fax:
Contact Person:



3.   Broker-Dealer Status:



  (a)   Are you a broker-dealer?

Yes No



  (b)   If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

      Note:  
Yes No
If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.



  (c)   Are you an affiliate of a broker-dealer?

Yes No



  (d)   If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

      Note:  
Yes No
If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.



4.   Beneficial Ownership of Securities of the Company Owned by the Selling
Shareholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Acquired
Shares and thePre-Closing Shares.



  (a)   Type and Amount of other securities beneficially owned by the Selling
Shareholder:



5.   Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.



      State any exceptions here: [NOTE: HOLDER MAY ADVANCE A COPY OF THE MOST
RECENT D & O QUESTIONNAIRE, IF APPLICABLE]

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

          Date:   Beneficial Owner:     By:  


       
 
       
Name:
       
Title:

PLEASE FAX, E-MAIL, OR COURIER (BY OVERNIGHT COURIER SERVICE) A COPY OF THE
COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO:

Richardson & Patel, LLP

10900 Wilshire Boulevard, Suite 500

Los Angeles, California 90024-6525

Attention: Ryan Hong, Esq.

Tel. No.: (310) 208-1182

Fax No.: (310) 208-1154

Email: rhong@richardsonpatel.com

 

2